Title: To James Madison from Hubbard Taylor, 21 June 1801
From: Taylor, Hubbard
To: Madison, James


Dear sir
Kentucky, Clarke County 21st. June 1801.
By the inclosed you will find my intention of soliciting the appointment of Marshall of this State, should the present one not be reappointed.
I should have been an earlier applicant, had I not been informed of the Certificates that had been given by the Judge of the Fedreal [sic] Court, & the Gentleman of the Barr, since which Mr. Innes has written the President that some circumstances has come to his Knowledge that has altered his opinion.
I have a numerous young family and its likely to encrease, I was an early adventurer in this Country, and if I shall be so fortunate as to meet the approbation of the President, it will be my ardant study to discharge the duties of the office with punctual impartiallity.
Any thing you may be pleased to say in my behalf on the occation shall be greatfully remembered by Dear sir Yr Affe. Freind & Hble sert
H. Taylor
P. S. Be pleased write me if this Letter gets safe to hand.
 

   
   RC (DLC). Docketed by JM.



   
   See Harry Innes to Jefferson, 20 June 1801 (DNA: RG 59, LAR, 1801–9). Jefferson docketed Innes’s letter: “Taylor to be marshal / recd July 10.” Jefferson named Joseph Crockett federal marshal for the Kentucky district (see Burr to JM, 27 Apr. 1801, and n. 1).



   
   Innes, who in an earlier letter on behalf of Charles Wilkins had described the official conduct of the incumbent marshal, Samuel McDowell, Jr., as “unexceptionable,” declared in June that he wished to revise that estimate. McDowell had been involved in cases where the court had granted writs of supersedeas or stays of execution issued upon nonpayment of replevin bonds, the reason for the stay being distance: “On examining these two last Replevy Bonds,” Innes explained, “I discovered Milage expressed in the Conditions, yet upon calculating them and taking into account a small credit on each given by the Marshal, it did not appear, that if Milage had been charged, the demand then existed” (Innes to Jefferson, 12 Jan. 1801 [DNA: RG 59, LAR, 1801–9]; Innes to Jefferson, 3 June 1801 [DLC: Jefferson Papers]).


